Brooke, J.
(after stating the facts). Counsel for appellants argue three propositions as follows:
“(1) The annexation proceedings are invalid because the question of annexation was not so submitted to the voters as to indicate that the annexation was not to make the territory a part of the city for the purpose of representation in the State legislature, and that the boundaries of representative districts were not to be changed thereby.
“(2) The annexation statute is invalid because it does not secure to the electors in annexed territory the right to vote after annexation.
“(3) The annexation proceedings are invalid because the annexation in question involves the assumption by the city of the school district indebtedness resting upon the annexed territory and because the women taxpayers of the city having the qualifications; of male electors were not permitted to vote upon the question of annexation.”
We are of opinion that the point first discussed by plaintiff is ruled in principle by Oakman v. Board of Supervisors, 185 Mich. 359 (152 N. W. 89). We there held that the constitutional requirement for the preservation of the integrity of the representative districts would be satisfied by including in the order of submission a provision that the annexation shall be for all purposes save for the one purpose of electing representatives. It is not contended that the resolution of submission did not contain the necessary pro*334vision, but it is urged that because the resolution provided that the election notices and the ballots should contain the provision, and as neither the notices nor ballots did contain the same, that therefore the constitutional safeguard has been invaded. It is urged that the resolution must not only clearly show that the annexation shall not change the representative districts, but that the question itself must be submitted as framed, so that the voters may understand upon what they are voting. We are unable to agree with this contention. The board of supervisors is the legislative body of the county, and its proceedings are matter of public record of which the electors are presumed to have notice. People v. Hartwell, 12 Mich. 508 (86 Am. Dec. 70). Section 965, 1 How. Stat. (2d Ed.) (1 Comp. Laws 1915, § 2272), provides that the board of supervisors shall cause to be made out and published, immediately after each session, in at least one well-established newspaper, a report of the proceedings of said board at such session. While there is no proof in this record of such publication, there is none to the contrary, and it must be assumed that the publication was made according to law. The electors about to act upon the proposals must therefore be presumed to have known that the integrity of the legislative districts would be preserved in accordance with the resolution of submission. We therefore think it was unnecessary to set out the proviso herewith in election notices or the ballots, even though the resolution of submission provided therefor.
It is next asserted by counsel for appellants that the so-called “Home Rule Act” is invalid in its entirety because it does not, in terms, secure to the electors in annexed territory the right to vote after annexation. In support of the position taken counsel rely upon the case of People v. Maynard, 15 Mich. 463, where a statute purporting to organize a new county from ter*335ritory taken from an old one, but containing no organized township, was held void because it did not provide for the organization of townships. The annexa-. tion here under consideration was effected in the fall of 1915. No general election was thereafter to be held until the fall of 1916. Shortly after the election an attempt was made by the common council, by the adoption of an ordinance, to attach the annexed territory to the adjoining wards. It is claimed by counsel for appellants that this, action was wholly nugatory, and this position is not seriously questioned by counsel for defendants, but it is asserted in the brief for defendants that on August 27, 1916, the defendant city’s charter was so amended as to make the annexed territory a part of the adjoining wards, thus enabling all qualified voters in the annexed territory to vote at the primaries and the ensuing election. At the same time the charter itself was amended so as to give the common council the authority to fix or change ward boundaries. Inasmuch as it is apparent that no elector entitled to vote has been deprived of his right of franchise, and that the necessary legal steps to preserve that right were seasonably taken, we are of opinion that the entire act should not be held unconstitutional simply because it does not, in terms, provide the exact machinery for preserving the franchise to the electors of the annexed territory.
The third and last position taken by counsel for appellants is, in our opinion, untenable. A change in the territorial limits of the municipality of the city of Detroit of itself can have no effect upon the school districts within the annexed territory, nor upon the school bonds, covering said' districts. They will be affected only when action is taken by the several township boards and a committee of the Detroit board of education, under sections 10062-10066, 4 How. Stat. (2d Ed.) (2 Comp. Laws 1915, §§ 5860-5864). We *336have repeatedly held that education, in this State is not a matter of local concern, but belongs to the State at large. Board of Education v. City of Detroit, 30 Mich. 505, 510; Attorney General v. Thompson, 168 Mich. 511 (134 N. W. 722). The “Home Rule Act,” itself relating to the annexation of territory, provides (sections 5447-5450, 2 How. Stat. [2d Ed.], 1 Comp. Laws 1915, §§ 3309-3312) for the changing of the territorial limits of cities and villages, not of school districts.
The decree dismissing the bill is affirmed.
Kuhn, C. J., and Stone, Ostrander, Bird, Moore, and Steere, JJ., concurred. Person, J., did not sit.